Citation Nr: 0525113	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for arthritis of the 
left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The appellant had periods of active duty training (ADT) and 
inactive duty training (IADT) with the Connecticut National 
Guard from August 1979 to February 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision, in 
which the RO, inter alia, denied the appellant's claims for 
service connection for a back disability, for a bilateral 
foot disability, and for arthritis of the left shoulder.  The 
appellant filed a notice of disagreement (NOD) later in 
December 2001, and the RO issued a statement of the case 
(SOC) in July 2003.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
in July 2003.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.  


REMAND

On his July 2003 VA Form 9, the appellant requested a 
videoconference hearing.  On the day before the scheduled 
hearing, the appellant notified the RO that he would be 
unable to make the hearing and requested that it be 
rescheduled.  In July 2005, a Veterans Law Judge granted the 
veteran's motion to reschedule his hearing pursuant to 
38 C.F.R. § 20.704(c) (2004), and the appellant's 
videoconference hearing was subsequently rescheduled.  

Thereafter, in August 2005, prior to the rescheduled 
videoconference hearing, the appellant notified the Board 
that he wished to be scheduled for a Board hearing at the RO 
(travel board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of these matters  to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:
 
The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his August 2005 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 2 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


